DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“carrier transport system” in claim 13-14 and 16 interpreted as a carrier support module comprising a support shaft, carrier platform coupled to the shaft and carrier heads suspended from the carrier platform [0033] (and claim 15) and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6, 9, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuoka (prev. presented US 6332826) in view of US Patent Application Publication 2015/0314418 of Shinozaki et al., hereinafter Shinozaki.
Regarding claim 1, Katsuoka teaches a polishing system (abstract), comprising: a plurality of polishing modules (10a,b Fig 1, 2, 9 col 5, ln 1-35) , each comprising: a polishing processing region (10a,b Fig 1); a carrier support module (36 Fig 2 col 5, ln 20-45) comprising: a carrier platform (swing arm 52 Fig 2 and col 5, ln 20-45); and one or more carrier assemblies comprising one or more corresponding carrier heads (32 or 34 Fig 2 and col 5 ln 20-45) which are suspended from the carrier platform (Fig 2 and col 5, ln 20-45); a carrier loading station (30 Fig 2 and col 5 ln 20-35) for transferring substrates to and from the one or more carrier heads (col 5, ln 20-34); and a polishing station comprising a polishing platen configured to support a polishing pad (38 Fig 2 and col 5 ln 35-55, note polishing table is a polishing platen), wherein the carrier support module is positioned to move the one or more carrier assemblies between a substrate polishing position disposed above the polishing platen and a substrate transfer position disposed above the carrier loading station (col 5, ln 20-55 and Fig 8A-B col 7, ln 30-60). Katsuoka  fails to teach a plurality of panels vertically disposed between adjacent corners of the polishing processing region, the plurality of panels configured to enclose and isolate the polishing processing region of each of the at least the two polishing modules. In the same field of endeavor of polishing apparatuses (abstract), Shinozaki teaches vertical panels between adjacent corners (45 Fig 10) for separating the polishing regions [0078]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Katsuoka to include these panels because Shinozaki teaches this prevents hazardous gases from diffusing into the environment [0039].
Regarding claim 2, Katsuoka teaches the carrier support module (36 Fig 1-2), the carrier loading station (30 Fig 1-2), and the polishing platen (table 38 Fig 1-2) comprise a one-to-one-to-one relationship within each of the polishing modules (10a,b Fig 1).
Regarding claim 6, the carrier loading station is also a metrology station (col 8, ln 50-65). Katsuoka further teaches a buffing station (42 Fig 1) associated with the loading station (30 Fig 1).
Regarding claim 9, Katsuoka teaches the apparatus further comprising one of a plurality of system loading stations (12a, b Fig 1), one or more substrate handlers (16a,b Fig 1), one or more metrology stations ((col 8, ln 50-65) teaches a metrology station at 30), one or more post-CMP cleaning systems (18a,b and 14a,b Fig 1), or a combination thereof. (Fig 1, col 5, ln 1-20  and col 7, ln 1-30).
Regarding claim 12, Katsuoka teaches a second portion (portion having 10a,b Fig 1) of the polishing system is coupled to a first portion comprising one or more loading stations (portion labeled F in Fig 1 see also col 5, ln 1-25), the second portion comprises the plurality of the polishing modules (10a,b Fig 1), and at least two of the plurality of polishing modules are disposed in an arrangement that allows substrates to be directly transferred to and from the respective carrier loading stations thereof using a substrate handler disposed in the first portion (26a, b Fig 1 and col 7, ln 1-10 and 20-32).
Regarding claim 13 and 15, Katsuoka teaches a polishing system (abstract), comprising: a plurality of polishing modules (10a,b Fig 1), wherein each polishing module comprises a polishing platen (table 38 Fig 1), a carrier loading station (30 Fig 1, col 5, ln 20-50), a first carrier head (32 Fig 1-2), a second carrier head (34 Fig 1-2), and a carrier transport system configured to concurrently position the first carrier head above the polishing platen and the second carrier head above the carrier loading station (Fig 1 and col 7, ln 30-60). Katsuoka teaches the carrier transport system of at least one of the plurality of polishing modules is a carrier support module (36 Fig 2), the carrier support module comprising: a support shaft (50 Fig 2); a carrier platform coupled to the support shaft (52 Fig 2); and the first and second carrier heads which are suspended from the carrier platform (Fig 2, 34 and 32 suspended from 52), wherein the carrier support module, the carrier loading station, and the polishing platen comprise a one-to-one-to-one relationship within the at least one polishing module (Fig 1). Katsuoka  fails to teach a plurality of panels vertically disposed between adjacent corners of the polishing processing region, the plurality of panels configured to enclose and isolate the polishing processing region of each of the at least the two polishing modules. In the same field of endeavor of polishing apparatuses (abstract), Shinozaki teaches vertical panels between adjacent corners (45 Fig 10) for separating the polishing regions [0078]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Katsuoka to include these panels because Shinozaki teaches this prevents hazardous gases from diffusing into the environment [0039].
Regarding claim 16, Katsuoka teaches a first portion (Fig 1, portion labeled “F”) comprising one of a plurality of system loading stations (12a, b Fig 1), one or more substrate handlers (16a,b Fig 1), one or more metrology stations ((col 8, ln 50-65) teaches a metrology station at 30), one or more post-CMP cleaning systems (18a,b and 14a,b Fig 1), or a combination thereof. (Fig 1, col 5, ln 1-20  and col 7, ln 1-30), a second portion (portion having 10a,b Fig 1) of the polishing system is coupled to the first portion (portion labeled F in Fig 1 see also col 5, ln 1-25), the second portion comprises the plurality of the polishing modules (10a,b Fig 1), and at least two of the plurality of polishing modules are disposed in an arrangement that allows substrates to be directly transferred to and from the respective carrier loading stations thereof using a substrate handler disposed in the first portion (26a, b Fig 1 and col 7, ln 1-10 and 20-32).

Claim 3-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuoka in view of Shinozaki as applied to claim 1 and 13 above and further in view of Schauer (prev. presented US 2013/0237129).
Regarding claim 3, Katsuoka teaches a carrier head (34 Fig 1), a carrier shaft coupled to the carrier head (shown as unnumbered shaft connecting 58 to 34) disposed through an opening in the carrier platform (Fig 2, note that 58 is a drive cylinder to raise or lower top ring 32 or 34, col 5, ln 35-48); a first actuator coupled to the carrier shaft for rotating the carrier shaft about a carrier axis (56 Fig 2 and col 5, ln 35-48). Katsuoka teaches an air cylinder58 coupled to the carrier head through the shaft (col 5, ln 35-48) but fails to teach fluidically coupled. In the same field of endeavor of chemical mechanical polishing apparatuses (abstract), Schauer teaches a pneumatic control system (70 Fig 1) coupled to the carrier head (100 Fig 1) through the carrier shaft (50 Fig 1) (Fig 1 and [0031]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the apparatus of Katsuoka to have a pneumatic assembly fluidly coupled to the carrier head through the carrier shaft because Schauer teaches this allows for control of the pressure applied to the substrate during polishing [0005]. This increases control of the polishing process and improves uniformity by controlling the pressure of the substrate during polishing.
Regarding claim 4, the combination remains as applied to claim 3 above. Katsuoka further teaches the carrier support module (36 Fig 2) comprises two carrier assemblies (32, 34 Fig 2) each comprising a carrier head (32, 34 Fig 2), and the two carrier assemblies are arranges with the carrier support module so that one carrier head is positioned over the polishing platen (table 38 Fig 2) when the other is positioned over the carrier loading station (30 Fig 2) (col 7, ln 30-60). 
Regarding claim 5, Katsuoka teaches a first and a second carrier head (32,34 Fig 2) and teaches the apparatus is operated such that one substrate is polished and concurrently unloading a substrate from the second carrier head and loading a new substrate to be polished (col 7, ln 30 to col 8, ln 20). Katsuoka teaches the top rings are programmed (col 8, ln 5-10) but fails to teach a controller and a controller configured to control the apparatus to perform these steps. Katsuoka also fails to teach computer readable medium with a program having the instructions to perform these steps. Schauer further teaches a controller (80 Fig 1 and [0032]) for controlling the operation of the polishing system and including a computer to implement non-transient computer readable media to perform operations steps [0032]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Katsuoka to include a controller configured to perform the operation steps because Katsuoka teaches performing the operation steps and Schauer teaches it is known to control a polishing apparatus operation using a controller configured to send commands to control the operation of the apparatus and because such a combination provides automated control of the apparatus which reduces human error and reduces the cost of operation. As Schauer has taught the controller includes a computer and computer readable media having  a program (instructions) to perform process steps [0032].
Regarding claim 14, Katsuoka teaches a first and a second carrier head (32,34 Fig 2) and teaches the apparatus is operated such that one substrate is polished and concurrently unloading a substrate from the second carrier head and loading a new substrate to be polished (col 7, ln 30 to col 8, ln 20). Katsuoka teaches the top rings are programmed (col 8, ln 5-10) but fails to teach a controller and a controller configured to control the apparatus to perform these steps. Katsuoka also fails to teach computer readable medium with a program having the instructions to perform these steps. Schauer further teaches a controller (80 Fig 1 and [0032]) for controlling the operation of the polishing system and including a computer to implement non-transient computer readable media to perform operations steps [0032]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Katsuoka to include a controller configured to perform the operation steps because Katsuoka teaches performing the operation steps and Schauer teaches it is known to control a polishing apparatus operation using a controller configured to send commands to control the operation of the apparatus and because such a combination provides automated control of the apparatus which reduces human error and reduces the cost of operation. As Schauer has taught the controller includes a computer and computer readable media having  a program (instructions) to perform process steps [0032].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuoka in view of Shinozaki as applied to claim 1 and further in view of US 5,957,764 of Anderson, hereinafter Anderson.
Regarding claim 21, the combination remains as applied to claim 1 above. Shinozaki fails to teach the panels are disposed between a plurality of upright supports. Anderson teaches a frame (16 Fig 1, 6) as part of the polishing module. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use this frame configuration of upright supports to support and have the panels of Shinozaki disposed between the upright supports because Shinozaki teaches a cubic type shape without disclosing the structural support of the panels and Anderson has demonstrated a frame with upright supports for supporting components of the apparatus and defining the module. In this combination, the panels are between the upright supports because they extend from one upright support to the adjacent upright support (one corner of the cubic shape to the neighboring corner of the cubic shape).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuoka in view of Shinozaki as applied to claim 1 above, and further in view of US Patent Application Publication 2014/0220863 of Wu et al., hereinafter Wu.
Regarding claim 22, the combination as applied to claim 1 fails to teach a robot between the two polishing modules.  In the same field of endeavor of chemical mechanical polishing apparatuses (abstract), Wu teaches a robot (124 Fig 2) between the two polishing modules (115 both Fig 2) that is within the processing region. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include this robot of Wu in the polishing apparatus of Katsuoka because Wu teaches it allows for transferring between the polishing modules [0024]. Transferring between the polishing modules is useful for performing two discrete polishing steps on the same substrate or for transferring substrates from one polishing module to another if one is experiencing mechanical malfunctions mid processing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 12-16, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 17/076315 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-7 and 25-26 of 17/076315 include all the limitations of instant claim 1-6, 9, 12-16, and 21-22. Also note that applicant has elected the same species as the elected species of the instant application and has indicated the withdrawn claims are directed to the other species. If a rejoinder occurs later in prosecution, the double patenting may extend to the withdrawn claims if appropriate. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 9, 12-16, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/871588 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-10 of 16/871588 include all the limitations of instant claim 1-6, 9, 12-16, and 21. Also note that applicant has elected the same species as the elected species of the instant application and has indicated the withdrawn claims are directed to the other species. If a rejoinder occurs later in prosecution, the double patenting may extend to the withdrawn claims if appropriate. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 07/27/2022, hereinafter reply, have been fully considered but they are not persuasive. The amendments to the claims have overcome the previously applied rejections under 35 USC 112(b).  Regarding the arguments regarding the prior art (reply p8-9), the amendments have overcome the previously applied anticipation rejection (102 rejection) over Katsuoka. However, the newly applied combination includes Shinozaki which teaches the claimed panels. Therefore, the application is not in condition for allowance. Regarding the double patenting rejections (reply p9) over the co-pending applications, the claims of those applications were also amended to include the panels and therefore the double patenting rejection has been maintained. Therefore the arguments are not persuasive to the patentability of the current claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0280727 teaches a modular polishing apparatus [0038] with a carrier head (242)for polishing at different platens (Fig 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                /MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716